Third District Court of Appeal
                               State of Florida

                      Opinion filed December 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0963
                       Lower Tribunal No. 18-26458
                          ________________


       Nunez Stationery Printing & Thermography, Inc.,
                                  Appellant,

                                     vs.

                       Maka Investments, LLC,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

     MetschLaw, P.A., and Lawrence R. Metsch, for appellant.

     Cole, Scott & Kissane, P.A., and Alexandra Valdes, for appellee.


Before EMAS, GORDO, and BOKOR, JJ.

     PER CURIAM.
      Affirmed. Rosamond v. Mann, 80 So. 2d 317, 319 (Fla. 1955) (“[T]he

general rule is that the tenancy arising from the tenant’s holding over with

the consent of the landlord is presumed to be upon the same covenants and

terms as the original lease . . . .”).




                                         2